508 F. Supp. 2d 227 (2007)
Phillip JEAN-LAURENT, Plaintiff,
v.
C.O. WILKERSON, et al., Defendants.
No. 05 Civ. 0583.
United States District Court, S.D. New York.
September 12, 2007.
Phillip Jean-Laurent, Gouveneur, NY, pro se.
Sarah Beth Evans, NYC Law Department, Office of the Corporation Counsel, New York, NY, for Defendants.

DECISION AND ORDER
MARRERO, District Judge.

I. BACKGROUND

By Order dated August 17, 2007, Magistrate Judge Douglas Eaton, to whom this matter had been referred for supervision of pretrial proceedings, issued an Order (the "Order") denying the motion of plaintiff Phillip Jean-Laurent ("Jean-Laurent") to compel defendants herein to answer further interrogatories and document requests. Jean-Laurent requested reconsideration, which Magistrate Judge Eaton denied by further Order on September 5, 2007. Jean-Laurent has appealed those rulings to this Court. For the reasons stated below, the Court adopts the Order in its entirety, as well as the Magistrate Judge's denial of reconsideration.

II. STANDARD OF REVIEW

A district court evaluating a Magistrate Judge's order with respect to a matter not dispositive of a claim or defense may adopt the Magistrate Judge's findings and conclusions as long as the factual and legal bases supporting the ruling are not clearly erroneous or contrary to law. See 28 U.S.C. 636(b)(1)(A); Fed.R.Civ.P. 72(b); Thomas v. Arn, 474 U.S. 140, 149, 106 S. Ct. 466, 88 L. Ed. 2d 435 (1985). A district judge, after considering any objections by the parties, may accept, set aside, or modify, in whole or in part, the findings and recommendations of the Magistrate Judge with regard to such matters. See Fed.R.Civ.P. 72(a); see also DeLuca v. Lord, 858 F. Supp. 1330, 1345 (S.D.N.Y. 1994).

III. DISCUSSION

Having conducted a review of the full factual record in this litigation, including the pleadings, and the parties' respective papers submitted in connection with the matter before the Court in this proceeding, as well as the Order and applicable legal authorities, the Court concludes that the findings, reasoning, and legal support for the recommendations made in Order are not clearly erroneous or contrary to law and are thus warranted. Accordingly, for substantially the reasons set forth in the Order the Court adopts the Order in its entirety, as well as the denial of its reconsideration.

IV. ORDER

For the reasons discussed above, it is hereby
*228 ORDERED that the Orders of Magistrate Judge Douglas Eaton dated August 17, 2007 and September 5, 2007 (Docket Nos. 79 and 81) are adopted in their entirety, and the appeal of plaintiff Phillip Jean-Laurent objecting to these Orders is DENIED.
SO ORDERED.